Case 1:19-cv-06052-RPK-LB Document 28 Filed 01/15/21 Page 1 of 4 PageID #: 1106




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 PABLO POBLETE,

                           Plaintiff,                               MEMORANDUM AND ORDER
                                                                    19-CV-6052 (RPK) (LB)
         -against-

 MORTGAGE ELECTRONIC REGISTRATION
 SYSTEMS, INC.; HSBC MORTGAGE
 CORPORATION (USA); HSBC BANK USA,
 NATIONAL ASSOCIATION; RUSHMORE
 LOAN MANAGEMENT SERVICES;
 WILMINGTON SAVINGS FUND SOCIETY
 FSB; MTGLQ INVESTORS, LP; US BANK
 TRUST NATIONAL ASSOCIATION; and THE
 CHALET SERIES III TRUST,

                            Defendants.
 ---------------------------------------------------------------X
 RACHEL P. KOVNER, United States District Judge:

         Plaintiff Pablo Poblete, proceeding pro se, filed this action challenging the foreclosure of

 plaintiff’s real property in Queens County, New York. Plaintiff names as defendants Mortgage

 Electronic Registration Systems, Inc., HSBC Mortgage Corporation (USA) (“HSBC Mortgage”),

 and HSBC Bank USA, National Association (“HSBC Bank”) (together, “the HSBC defendants”).

 In addition, plaintiff names as defendants Rushmore Loan Management Services, LLC

 (“Rushmore Loan”), MTGLQ Investors LP (“MTGLQ”), US Bank Trust National Association,

 and The Chalet Series III Trust. The defendants have moved to dismiss the action on various

 grounds. As explained below, while plaintiff’s sole basis for federal jurisdiction is diversity of

 citizenship, both plaintiff and multiple defendants appear to be citizens of New York.

 Accordingly, this suit is dismissed because of lack of subject matter jurisdiction.
Case 1:19-cv-06052-RPK-LB Document 28 Filed 01/15/21 Page 2 of 4 PageID #: 1107




                                         BACKGROUND

        Plaintiff alleges that he is the owner of real property in Elmhurst, New York (“the Elmhurst

 property”). See Compl. ¶ 6 (Dkt. #1). In 2006, plaintiff executed a note to obtain a loan of

 $687,500 from the HSBC defendants. Id. ¶¶ 19-20, Ex. A. As security for the loan, plaintiff

 executed a mortgage on the Elmhurst property. Id. ¶ 21, Ex. B. In 2008, the HSBC defendants

 filed a foreclosure action against plaintiff in New York Supreme Court, Queens County, alleging

 that plaintiff had defaulted on his loan. See id. ¶¶ 22-23; see also id. Exs. C, D. The state court

 later entered a judgment of foreclosure and sale against plaintiff, and then granted HSBC

 Mortgage’s motion to affirm the judgment. See Decl. of John E. Brigandi ¶¶ 3-7 (“Brigandi

 Decl.”) (Dkt. #18-3); Rushmore Loan and MTGLQ Mem. of L. in Supp. of Mot. to Dismiss

 (“Rushmore Br.”) Exs. D, E (Dkt. #18-7, #18-8). While the foreclosure action was pending in

 state court, the HSBC defendants assigned the note and mortgage to MTGLQ, which later assigned

 them to U.S. Bank Trust National Association as trustee of the Chalet Series III Trust. See Compl.

 ¶¶ 27-37; id. Exs. F-J.

        In this federal lawsuit, plaintiff challenges the judgment of foreclosure against the Elmhurst

 property, and seeks a declaratory judgment that he is the lawful owner of that property, among

 other relief. Id. at 8-18. Defendants have filed three separate motions to dismiss the complaint,

 raising various arguments. See generally Rushmore Br. (Dkt. #18-2); HSBC Defendants’ Mem.

 of L. in Supp. of Mot. to Dismiss (“HSBC Br.”) (Dkt. #21-1); US Bank Trust National Association

 and Chalet Series III Trust Mem. of L. in Supp. of Mot. to Dismiss (“US Bank Br.”) (Dkt. #20-

 12). All defendants argue that the Court lacks subject matter jurisdiction, with Rushmore Loan,

 MTGLQ, US Bank Trust National Association, and The Chalet Series III Trust specifically

 contending that plaintiff has not adequately pleaded diversity jurisdiction. See Rushmore Br. at 6-



                                                  2
Case 1:19-cv-06052-RPK-LB Document 28 Filed 01/15/21 Page 3 of 4 PageID #: 1108




 9; HSBC Br. at 3-10; US Bank Br. at 2-4. As explained below, the motions to dismiss based on

 the absence of diversity of citizenship are granted, and the action is dismissed for lack of subject

 matter jurisdiction.

                                           DISCUSSION

        Plaintiff alleges that the Court has diversity jurisdiction over the action under 28 U.S.C.

 § 1332. See Compl. ¶ 2. A party seeking to invoke diversity jurisdiction “bears the burden of

 demonstrating that the grounds for diversity exist and that diversity is complete.” Advani

 Enterprises, Inc. v. Underwriters at Lloyds, 140 F.3d 157, 160 (2d Cir. 1998). Under 28 U.S.C.

 § 1332, a federal court has jurisdiction over all civil actions where the amount in controversy

 exceeds $75,000 and there is “complete diversity” of citizenship, meaning “all plaintiffs must be

 citizens of states diverse from those of all defendants.” Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan

 Stanley & Co., 772 F.3d 111, 118 (2d Cir. 2014) (citing 28 U.S.C. § 1332(a)(1)).

        Plaintiff has not met his burden of establishing the Court’s diversity jurisdiction over this

 suit. The complaint alleges that plaintiff is a citizen of New York and that each of the defendants

 “is incorporated in states other than New York and have their principal places of business in states

 other than New York, except for Defendant HSBC.” Compl. ¶¶ 2, 5 (emphasis added); see also

 id. ¶¶ 12, 14 (alleging that defendants HSBC Mortgage and HSBC Bank are “located” in New

 York). Because the complaint alleges that plaintiff and at least some of the defendants are citizens

 of the same state, plaintiff has failed to establish complete diversity of the parties. See Exxon

 Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005) (“In a case with multiple plaintiffs

 and multiple defendants, the presence in the action of a single plaintiff from the same State as a

 single defendant deprives the district court of original diversity jurisdiction over the entire

 action.”); see also Lovejoy v. Watson, 475 F. App’x 792, 792 (2d Cir. 2012). Accordingly, the



                                                  3
Case 1:19-cv-06052-RPK-LB Document 28 Filed 01/15/21 Page 4 of 4 PageID #: 1109




 complaint is dismissed without prejudice. See Siegel v. Apergis, 610 F. App’x 15, 16 (2d Cir.

 2015) (stating that dismissals for lack of subject matter jurisdiction must be without prejudice);

 Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999) (same).

                                            CONCLUSION

         The complaint is dismissed without prejudice for lack of subject matter jurisdiction.

 Plaintiff is granted 30 days’ leave to amend the complaint. The Clerk of Court is respectfully

 directed to mail a copy of this order to plaintiff.


         SO ORDERED.


                                                 /s/ Rachel Kovner
                                                 RACHEL P. KOVNER
                                                 United States District Judge


 Dated: January 15, 2020
        Brooklyn, New York




                                                       4
